DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
This is in response to applicant’s amendment/response filed on 6/15/2021 which has been entered and made of record. Claim(s) 1, 13, 15 have been amended. Claim(s) 11, 12, and 14 is/are canceled. Claim(s) 1-10, 13, 15 are pending in the application. The claim interpretation under 35 U.S.C.112 (f) is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 10, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelman et al. (US 20190155033) in view of Yoon et al. (US 20150304623), and further in view of Finn et al. (US 20050076060).
Regarding claim 1, Gelman discloses An image generation system for generating 3D images (Gelman, “[0661] The CGH computing unit 1002 optionally receives data 1015 describing a 3D scene which it is desired to display as a 3D CGH image 1014, optionally from an off-board computation unit 1017”), the system comprising: 
a region of interest identifying unit operable to identify a region of interest within a piece of content, the piece of content comprising one or more objects and the region of interest includes at least one of the one or more objects; and an image generation unit operable to generate an image representing the piece of content for display comprising one or more of the one or more objects and the at least one of the one or more objects (Gelman, “ [0031] According to some embodiments of the invention, further including using a sensor mounted on the display and arranged to read a location of an object inserted into a same space as the holographic virtual image displayed in front of the eye of the viewer. [0913] FIG. 17A depicts a first, inner section 1708 of the FoV subtending a first angle 1709 around the direction of the center 1705 of the FoV, and a second, larger section of the FoV 1710 subtending a second, larger angle, section 1711 around the direction of the center 1705 of the FoV. [0914] In some embodiments the first, inner section 1708 of the FoV optionally subtends an angle of approximately 10 degrees from the FoV center 1705, which approximately corresponds to the FoV of a human viewer's fovea. [0471] In some embodiments tracking a viewer's pupil is used for determining what part of a CGH image will be with high resolution (i.e. on a direct optical axis) while the rest of the image may potentially be calculated and projected at a lower resolution. [0346] An aspect of the present invention includes displaying a portion of a scene with higher spatial resolution and/or depth cues near a center of a viewer's FoV, surrounded by one or more portions of the scene further away from the center of the viewer's FoV, optionally with lower resolution and/or providing less or no depth cues”).
On the other hand, Gelman fails to explicitly disclose but Yoon discloses such that: (i) objects among the one or more of the one or more objects that are at a different visual depth to the region of interest, that includes the at least one of the one or more objects, are present in the generated image at least one of at a lower image quality and at a lower rendering quality (Yoon, “[0083] The gradual resolution decrease according to the depth for each sub area may be achieved by minimally decreasing or not decreasing the resolution for the sub area having the smallest depth. The resolution for the sub area having the larger depth may be further decreased as compared to the sub area having the smaller depth. [0090] There is a possibility that the zero-depth area having a good focus contains a large amount of image information”. Therefore, the sub area with larger depth is displayed with lower resolution (A.K.A. lower image quality) compared to smallest depth sub area, which corresponds to a good focus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gelman and Yoon. That is, adding the gradual resolution change of Yoon to generate the image of Gelman. The motivation/ suggestion would have been There is a possibility that the zero-depth area having a good focus contains a large amount of image information, so that an increase in resolution is meaningful (Yoon, [0090]).
On the other hand, Gelman in view of Yoon fails to explicitly disclose but Finn discloses (ii) vary an attribute of the one or more of the one or more objects in dependence upon a relationship between: (a) the one or more of the one or more objects, and (b) at least one of the one or more objects that is the region of interest, wherein the relationship is other than a spatial difference in visual depth (Finn, fig. 4, “[0026] the entity of interest is a patient named "Charles Kramer,". [0044] FIGS. 4-5 are examples of schematic screen shots of the generated visualizations. FIG. 4 illustrates one graphical visualization based on the previous example. In FIG. 4, each entity element is represented as an entity element node 404 surrounding the entity of interest node 402. The size of the entity element node represents the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Finn into the combination of Gelman and Yoon, to include all limitations of claim 1. That is, applying the different displaying attributes of objects based on the relevance of Finn to display objects with different resolutions of Yoon and Gelman. The motivation/ suggestion would have been to provide a computerized system and method for creating interactive visualizations of all entities that have established some form of contact or relationship with an entity of interest (Finn, [0003]).
Regarding claim(s) 13, it is interpreted and rejected for the same reasons set forth in claim(s) 1.
Regarding claim 15, it recites similar limitations as claim 1, except that it further discloses A non-transitory machine-readable storage medium which stores computer software. On the other hand, Gelman further discloses A non-transitory machine-readable storage medium which stores computer software (Gelman, “[0230] Optionally, the data processor includes a volatile memory for storing instructions and/or data and/or a non-volatile storage, for example, a magnetic hard-disk and/or removable media, for storing instructions and/or data”). 

Gelman further discloses an image display unit operable to display the generated images to a viewer (Gelman, “[0002] The present invention, in some embodiments thereof, relates to a display for projecting a Computer Generated Hologram (CGH) image to a viewer via an optical element close to the viewer's eye or eyes, such that the CGH image appears to the viewer as beyond the optical element, and more specifically, in some embodiments the optical element may be at least semi-transparent, so that the viewer may see the real world simultaneously with seeing the CGH image”).
Regarding claim 3, Gelman in view of Yoon and Finn discloses An image generation system according to claim 2.
Gelman further discloses wherein the image display unit is a head-mountable display device (Gelman, “[0210] According to some embodiments of the invention, the display is a Head Mounted Display (HMD)”).
Regarding claim 5, Gelman in view of Yoon and Finn discloses An image generation system according to claim 1.
Gelman further discloses wherein the region of interest identifying unit is operable to identify the region of interest using a detected point of attention of the user, the point of attention being obtained using eye tracking (Gelman, “[0356] An aspect of the present invention relates to optionally tracking a viewer's pupil, and projecting the holographic display approximately to the center of the pupil. By maintaining the holographic display at the center of the FoV of the viewer, even when the eye changes direction, the image at surrounding portions of the FoV can be displayed at a lower resolution”).

On the other hand, Gelman in view of Finn fails to explicitly disclose but Yoon discloses wherein the image generation unit is operable to vary the quality of the one or more of the one or more objects in the generated image such that the quality decreases with increasing depth difference from the region of interest, that includes the at least one of the one or more objects (Yoon, “[0026] The gradual decrease of the resolution may include gradually decreasing resolution for each of the sub areas as a depth of the sub area becomes larger. [0083] The gradual resolution decrease according to the depth for each sub area may be achieved by minimally decreasing or not decreasing the resolution for the sub area having the smallest depth. The resolution for the sub area having the larger depth may be further decreased as compared to the sub area having the smaller depth”). The same motivation of claim 1 applies here.
Regarding claim 10, Gelman in view of Yoon and Finn discloses An image generation system according to claim 1.
On the other hand, Gelman in view of Finn fails to explicitly disclose but Yoon discloses wherein the image generation unit is operable to generate an image by combining areas from one or more candidate images of different qualities (Yoon, “[0958] Reference is now made to FIG. 18, which is a simplified example of a display system 1800 for displaying a scene combining a central portion of the scene near a center of a FoV displayed as a holographic image from a holographic image display, surrounded by an additional portion of the scene displayed as an additional image from an additional display, according to an example embodiment of the invention.”). The same motivation of claim 1 applies here.
(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelman in view of Yoon and Finn, and further in view of Mate et al. (US 20160112727).
Regarding claim 4, Gelman in view of Yoon and Finn discloses An image generation system according to claim 1.
On the other hand, Gelman in view of Yoon and Finn fails to explicitly disclose but Mate discloses wherein the region of interest identifying unit is operable to identify the region of interest using contextual information for the piece of content (Mate, “[0047] The regions of interest may be identified based on positioning information relative to the object of interest, such as based on the context of the video content”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mate into Gelman and Yoon, Finn, to include all limitations of claim 4. That is, adding ROI identifying based on context of the content of Mate to identify the ROI of Yoon and Gelman, Finn. The motivation/ suggestion would have been A method, apparatus, and computer program product are therefore provided for generating semantic information from video content. Certain example embodiments described herein may provide for automatic detection of salient events in video content, without requiring user review of the content (Mate, [0004]).
Claim(s) 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelman in view of Yoon and Finn, and further in view of Haveman (US 20170200302).
Regarding claim 7, Gelman in view of Yoon and Finn discloses An image generation system according to claim 1.
On the other hand, Gelman in view of Yoon and Finn fails to explicitly disclose but Haveman discloses wherein the image generation unit is operable to select one of a plurality of available textures for use in rendering an object for display, the available textures each being of a different quality (Haveman “[0088] MIP-MAP; textures are stored on a graphics processor in multiple resolutions, which are called mip-maps. These are normally used to select a different resolution texture based on the size that texture will be displayed on the screen, which is dependent on its distance and scale”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Haveman into Gelman and Yoon, Finn, to include all limitations of claim 7. That is, adding the selecting different resolution texture of Haveman to the system of Yoon and Gelman, Finn. The motivation/ suggestion would have been to allow a user, by simply setting a new property (e.g., the color for a region) in a user interface, to change, in real-time, with no latency, the color or other aspect of the configurable element, without requiring multiple, separate videos for each color/pattern combination, or the reloading of an entire new video from a server (Haveman, [0079]).
Regarding claim 8, Gelman in view of Yoon, Finn and Haveman discloses An image generation system according to claim 7, wherein Haveman discloses the available textures corresponding to an object are each of a different resolution (Haveman “[0088] MIP-MAP; textures are stored on a graphics processor in multiple resolutions, which are called mip-maps. These are normally used to select a different resolution texture based on the size that texture will be displayed on the screen, which is dependent on its distance and scale”). The same motivation of claim 7 applies here.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelman in view of Yoon and Finn, and further in view of Swaminathan et al. (US 20180160160).

On the other hand, Gelman in view of Yoon and Finn fails to explicitly disclose but Swaminathan discloses wherein the image generation unit is operable to select one of a plurality of available meshes for use in rendering an object for display, the available meshes each being of a different quality (Swaminathan, “[0067] FIG. 6 illustrates an example diagram of using different resolutions for each mesh segment (e.g., tile) of the spherical video 502. [0109] The adaptive rate allocation system 104 selects a 3D template mesh and applies (e.g., maps) the 3D template mesh to the received spherical video. [0113] In this manner, the adaptive rate allocation system 104 has access to the different quality levels for each 3D mesh segment of the spherical video (i.e., panorama video)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Swaminathan into Gelman and Yoon, Finn, to include all limitations of claim 9. That is, adding the selecting different resolution meshes of Swaminathan to the system of Yoon and Gelman, Finn. The motivation/ suggestion would have been one will appreciate that the adaptive rate allocation system 104 can employ any number of resolutions (Swaminathan, [0095]).
Response to Arguments
Applicant's arguments filed on 6/15/2021 have been fully considered but they are not persuasive. 
The applicant submits: Applicant respectfully submits that the above-noted section of Finn (U.S. 2005/0076060) does not disclose the claimed feature of generating an image such that objects among the one or more of the one or more objects that are at a different visual depth to 
The examiner respectfully disagrees. Finn may not explicitly disclose but Yoon discloses such that: (i) objects among the one or more of the one or more objects that are at a different visual depth to the region of interest, that includes the at least one of the one or more objects, are present in the generated image at a lower quality (Yoon, “[0083] The gradual resolution decrease according to the depth for each sub area may be achieved by minimally decreasing or not decreasing the resolution for the sub area having the smallest depth. The resolution for the sub area having the larger depth may be further decreased as compared to the sub area having the smaller depth. [0090] There is a possibility that the zero-depth area having a good focus contains a large amount of image information”. Therefore, the sub area with larger depth is displayed with lower resolution compared to smallest depth sub area, which corresponds to a good focus).
The applicant submits: Further, none of elements (i), (ii), (iii), or (iv) of Finn (U.S. 2005/0076060) relate to an image quality or rendering quality as claimed. Instead, the Examiner appears to have applied a more general interpretation of quality so as to interpret the term to relate to "property." The Examiner's position, however, is not reasonable in the context of the claims, which requires a resultant generated image at least one of at a lower image quality and at a lower rendering quality. It is clear that modifying a image/rendering quality cannot be compared to modifying the size/shape/color of an element, and as such the combination of cited documents cannot be considered to disclose the features of the current claims (remarks, page 7, 4th paragraph).
attribute (e.g., size) of the one or more of the one or more objects in dependence upon a relationship between: (a) the one or more of the one or more objects, and (b) at least one of the one or more objects that is the region of interest, wherein the relationship is other than a spatial difference in visual depth”. On the other hand, Gelman and Yoon already disclose display objects in different resolutions. Resolution and size are analogous since they both belong to displaying attributes, therefore, it is the combination of Gelman, Yoon and Finn to read on all limitations of claim 1. That is, applying the displaying objects with different attributes based on a relevance of Finn to display objects with different resolutions of Gelman and Yoon.
The applicant submits: Applicant notes, however, that the "higher relevance in decision making" is relevance to an external process, not to the other object (that is, the patient). The modification of the shape in FIG. 4 of Finn (U.S. 2005/0076060) is therefore indicative of administrative policies - and not based on any actual relationship between objects. Moreover, the relationships referred to by the Examiner are between people represented by the objects and not the objects themselves (remarks, page 8, 3rd paragraph). 
The examiner respectfully disagrees. According to fig.4 and paragraph [0044], the size of object 404 is dependent upon a relationship between 404 and 402. Especially, the relationship may refer to 404 has a higher relevance in decision making with 402 compared to other objects have a lower relevance in decision making with 402. The relationship is between the surrounding objects and the central object, not an external process. Furthermore, the objects in fig.4 are equivalent to people represented by the objects. 
The applicant submits: Applicant notes however, that the Examiner's position that "resolution and size are analogous" is not reasonable and does not necessarily follow to the th paragraph).
The examiner respectfully disagrees. It is obvious to one of ordinary skill in the art that display attributes include size, resolution, shape, color, etc. The “size” and “resolution” are only used as a teaching example to elaborate why Finn can be combined with Gelman and Yoon. The purpose of variation in attributes are not cited in the claim mapping, thus are unrelated to the combination of Finn and Gelman, Yoon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497.  The examiner can normally be reached on Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        7/11/2021